Citation Nr: 0212124	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The appellant had active military service from February 1968 
to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found, in pertinent part, that 
new and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The appellant's last 
known address was within the jurisdiction of the RO in 
Philadelphia, Pennsylvania.

A February 1997 Board decision reopened this claim and 
remanded it for further development.  An August 2000 Board 
decision also remanded this claim for further development.  
The RO has, to the extent possible, complied with the Board's 
Remand instructions.  Therefore, this claim is ready for 
appellate disposition.


FINDING OF FACT

There is no persuasive medical evidence showing that the 
appellant has PTSD and the appellant has failed to report for 
examination to determine if he meets the criteria for a 
diagnosis of PTSD.


CONCLUSION OF LAW

The appellant is not entitled to service connection for PTSD.  
38 U.S.C.A. §§ 1110 and 5107 (West 1991); 38 C.F.R. §§ 3.102 
and 3.303 (2001); 38 C.F.R. § 3.304(f) (1996 and 2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records and 
personnel records; his contentions; the report of a VA 
psychiatric examination conducted in 1987; and VA records for 
treatment and hospitalization between 1986 and 1998.  Only 
the evidence pertinent to this issue is discussed below.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

Extensive efforts were undertaken by VA to assist the 
appellant.  He was scheduled for VA examination in April 
2000, but he failed to report.  He was sent letters in August 
2000 and December 2000 asking if he was willing to report for 
VA examination; he did not respond.  He was sent letters in 
April 1997, August 1997, and October 1998 asking for 
additional information on his claimed stressors.  He was told 
that without additional details, an adequate search for 
verifying information could not be conducted.  He was also 
asked for information as to where he had received medical 
treatment.  The appellant did not respond.  Based on previous 
information from the appellant, the RO requested his 
treatment records from the VA medical facility in 
Philadelphia, with no success.  Records were obtained from 
the VA Outpatient Clinic in Daytona Beach, Florida, for 
treatment in 1992, and those records indicated the file was 
transferred to Martinsburg, West Virginia, in February 1995.  
The RO obtained records from Martinsburg for treatment from 
1996-1998.  

The last communication directly from the appellant to VA was 
received in December 1995, and it showed a mobile home 
address in Shippensburg, Pennsylvania.  He never informed VA 
that his address changed.  In April 1997, VA received a 
letter on the appellant's behalf from a member of Congress 
that included an authorization form signed by the appellant 
showing a different address in Shippensburg than the one VA 
had.  All recent mail to the appellant has been sent to that 
address.  In May 2000, the RO confirmed with the United 
States Post Office that mail was being delivered to the 
appellant's last address of record.  None of the recent mail 
to him has been returned by the Post Office as undeliverable.  
In December 2000, the appellant's representative indicated 
that they had the same address for the appellant as VA did.  
The RO searched directory assistance for a telephone number 
for the appellant, but none was found.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Based on 
his lack of cooperation, there is nothing further that can be 
done.  

A June 1987 rating decision denied service connection for 
PTSD based on no diagnosis of this condition.  The appellant 
did not appeal that decision, and he filed another claim in 
March 1994.  In a February 1997 decision, the Board reopened 
this claim based on the appellant's submission of additional 
information concerning his alleged stressors and receipt of 
service personnel records.  In an August 2000 decision, the 
Board concluded this claim was possible based on evidence 
that the appellant may have PTSD due to his service in 
Vietnam.  Again, attempts to assist the appellant, including 
a VA examination to determine whether he, in fact, has PTSD, 
were unsuccessful.

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1996).  Effective 
on and after March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2001) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
claimant should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, under both the old and versions of 38 
C.F.R. § 3.304(f), the record must include evidence that the 
appellant actually has PTSD.

The evidence that was missing when this claim was first 
denied in 1987 - that is, a diagnosis of PTSD - is still 
missing.  The general medical examiner in 1987 included among 
the diagnosed conditions PTSD complicating an anxiety 
disorder.  The general medical examiner did not actually 
conduct a psychiatric examination, but, rather, was 
attempting to reference the psychiatric evaluation the 
appellant had previously undergone.  The examination report 
states "see psychiatric consult."  However, the physician 
mischaracterized the psychiatrist's findings.  The lengthy 
psychiatric evaluation report indicated that the appellant 
suffered from "some PTSD like symptoms."  The diagnosis was 
chronic, severe anxiety disorder, and although there were 
"PTSD components of the diagnosis present," this was not 
the major diagnosis.  The Board notes that the appellant 
provided erroneous information to the VA examiner when he 
reported receiving two Purple Heart awards for his service in 
Vietnam, when he, in fact, received none.

When hospitalized in December 1996, the appellant claimed 
that he had previously been diagnosed with PTSD.  After 
discussing the appellant's symptoms with him and conducting a 
mental status examination, the staff psychiatrist's 
impression was rule-out PTSD by history.  The final discharge 
diagnoses included probable PTSD.  A psychology report dated 
in January 1997 indicated that the appellant had been 
diagnosed as having PTSD.  

Any references to a prior PTSD diagnosis in these recent VA 
records were based solely on the appellant's reported history 
and are not supported by the evidence now before the Board.  
The only medical record prior to 1996 concerning PTSD was the 
1987 VA examination, which did not diagnosis PTSD.  The 1996 
hospitalization also did not yield diagnosis of PTSD.  The 
fact that the staff psychiatrist said the condition had to be 
ruled out meant there were insufficient symptoms or findings 
present to support such a diagnosis at that time. 

The fact remains that despite indications the appellant has 
some symptoms representative of or possibly associated with 
PTSD, a formal diagnosis has not been made.  It is for this 
reason that the Board attempted to provide another VA 
examination to the appellant.  Since he did not report, and 
attempts to contact him have been unsuccessful, the Board 
must base this decision on the little evidence available.  It 
is the Board's responsibility to analyze the evidence that it 
finds persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of the evidence of record.  In this 
case, for the reasons discussed above, the Board concludes 
that the evidence of record, as a whole, merely suggests that 
the appellant has PTSD, without conclusively determining 
such, and that suggestion alone is not persuasive enough to 
warrant a grant of service connection.  The Board is 
cognizant of the appellant's contentions that he currently 
suffers from PTSD; however, although he is competent to 
report his stressful experiences in Vietnam as well as 
current symptoms, he lacks the medical expertise necessary to 
diagnose a specific psychiatric disorder.  This claim must, 
therefore, be denied.  Since the preponderance of the 
evidence is against this claim, there is no doubt that can be 
resolved in the appellant's favor.  


ORDER

Service connection for PTSD is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

